PER CURIAM.
On a petition for review of incapacity, the Industrial Accident Commission found that appellant’s total disability resulting from a work-related injury had ceased but that some residual incapacity remained. The Commission awarded him compensation for twenty-five per cent disability. Applicant did not produce evidence that he cannot obtain any work within his reduced capacity.
The Commission’s relevant findings and order are supported by competent evidence.
The entry is:
Appeal denied.
Pro forma judgment of the Superior Court affirmed.
It is further ordered that appellee pay to appellant $550 for his counsel fees, plus his actual reasonable expenses of this appeal.